Title: From Thomas Jefferson to Samuel Harrison Smith, 16 November 1802
From: Jefferson, Thomas
To: Smith, Samuel Harrison


          
            Nov. 16. 1802.
          
          Th: Jefferson returns his thanks to mr Smith for the volume sent him. he incloses the account of a lifeboat which he thinks may be interesting to the seaports of the US. should mr Smith think proper to publish it at any time, and should he believe it would attract more attention to publish the first paragraph of the letter from mr Tatham to Th:J. (which alone relates to the subject) he is free to do it.
        